CHEZEM, Judge,
dissenting.
I respectfully dissent. The majority agrees there was sufficient evidence to support Joseph's conviction for Assisting a Criminal. Joseph argues the trial court erred in refusing to merge her conviction of Assisting a Criminal, a class D felony, with her conviction of Aiding a Theft, a class D felony. She cited Harris v. State (1998), Ind., 617 N.E.2d 912, reh. den. In that case, Harris was convicted of Murder and Assisting a Criminal. The Court held that Assisting a Criminal was a lesser included offense of the offense of Murder and that a defendant should not have been sentenced on both charges. Id. However, Harris does not apply to the present case, for Joseph was neither charged with, nor convicted of any greater offense. We addressed a situation in Horn v. State (1987), Ind.App., 503 N.E.2d 1235, which is more closely analogous to the present situation. In that case, Horn was convicted of Robbery as an Aider, a class B felony. Horn was charged with Robbery as an Aider. He requested an instruction on Assisting a Criminal and was denied because Assisting a Criminal was not a lesser included offense of Robbery as an Aider. The offense of Assisting a Criminal contained the element of intent to hinder the apprehension or punishment of a person who had committed a crime, while Robbery as an Aider required aiding, inducing or causing another to commit a robbery. Id. at 1236.
Likewise, Joseph's actions in aiding Springer and Hogue before the theft caused her to be charged with Aiding a Theft, as Horn was charged with Robbery as an Aider. Her actions after the theft caused her to be charged with Assisting a Criminal because, as we articulated in Horn, she intended to hinder the apprehension or punishment of Springer and Hogue. The two crimes arise from separate facts and cireumstances. For example, had Joseph only committed the acts she committed after the safe was stolen, she could have been charged with Assisting a Criminal. Her acts after the safe was stolen were not a continuation of her acts prior to the theft of the safe. Her crime of Aiding a Theft ended when the safe was stolen. Although the majority believes it may be "naive to assume that one who actively participates in a crime would not also attempt to evade punishment therefor by thwarting police investigatory efforts after the fact," I believe there should be some inducement for a erimi-nal not to further perpetuate criminal con-duet and additional punishment for criminals who chose to commit additional erimes in an effort to prevent one who has behaved criminally from being discovered by police. Thus, the trial court correctly refused to merge Joseph's conviction of Assisting a Criminal, a class D felony, with her conviction of Aiding a Theft, a class D felony.